Citation Nr: 0417392	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  01-07 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151, for hepatocellular carcinoma, cirrhosis 
of the liver, and hepatitis C, for accrued benefits purposes.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 for the 
death of the veteran as caused by VA hospitalization or 
medical or surgical treatment between 1985 and 1988. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to July 
1962.  He died in September 1999 at the age of 61.  The 
appellant is his widow. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the appellant's claims for compensation 
under the provisions of 38 U.S.C.A. § 1151 for hepatocellular 
carcinoma, cirrhosis of the liver, and hepatitis C for 
accrued benefits purposes, and for DIC for the veteran's 
death under the provisions of 38 U.S.C.A. § 1151.

The Board notes that the appellant was scheduled for a 
personal hearing in November 2001 before a Member of the 
Board in St. Petersburg, Florida, and given notice of the 
date and time thereof; however, the record indicates that the 
appellant canceled the hearing, and there is no indication in 
the record that she has requested that the hearing be 
rescheduled.  Because the appellant has neither submitted 
good cause for failure to appear or requested to reschedule 
the hearing, the request for a hearing is deemed withdrawn 
and the Board will continue with the appeal.  See 38 C.F.R. § 
20.704(d) (2003).

In May 2002, the Board remanded these issues to the RO for 
additional development that included requesting the appellant 
to identify the veteran's health care providers, sign and 
return release forms for health care providers identified, to 
request specified medical treatment records, and to 
readjudicate the appellant's claims under the version of 
38 U.S.C.A. § 1151 that became effective on October 1, 1997.  
As the appellant did not return the release forms as 
requested, no additional development was possible.  The RO 
readjudicated these claims and issued a supplemental 
statement the case in November 2002.  Thereafter, the case 
was returned to the Board. 


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate the claims addressed in this decision, 
attempted to obtain all relevant evidence, and provided a VA 
medical opinion in order to assist in substantiating the 
claims for VA compensation benefits. 

2.  The Certificate of Death reflects that the veteran died 
in September 1999; the immediate cause of death was 
hepatocellular carcinoma with approximate onset in January 
1999, due to cirrhosis of the liver, which was the result of 
chronic hepatitis C. 

3.  The competent medical evidence of record does not 
demonstrate that the veteran's hepatitis C, cirrhosis of the 
liver, or hepatocellular carcinoma were actually caused by VA 
hospitalization or medical or surgical treatment, or was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or that it was proximately caused by an 
event not reasonably foreseeable. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151, for hepatocellular carcinoma, cirrhosis of 
the liver, and hepatitis C, for accrued benefits purposes, 
have not been met.  38 U.S.C.A. §§ 1131, 1151, 5102, 5103, 
5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.1000 (2003).  

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1151, for the death of the veteran as caused 
by VA hospitalization or medical or surgical treatment 
between 1985 and 1988, have not been met.  38 U.S.C.A. §§ 
1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of 
the chief legal officer of the Department, and regulations 
of the Department, are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 2002).  Therefore, the VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment and, in the present case, 
compliance is required with the notice and duty to assist 
provisions contained therein.  

In the rating decision and statement of the case the RO 
advised the appellant of what must be demonstrated to 
establish compensation under the provisions of 38 U.S.C.A. 
§ 1151 for hepatocellular carcinoma, cirrhosis of the liver, 
and hepatitis C for accrued benefits purposes, and DIC for 
the veteran's death under the provisions of 38 U.S.C.A. 
§ 1151.  In letters dated in August 2001 and October 2002, 
the RO informed the appellant of the evidence needed to 
substantiate the claims on appeal.  The RO advised the 
appellant that VA would request any information or evidence 
the appellant wanted VA to obtain, and any medical evidence 
from doctors about which she told VA, and requested the 
appellant to provide information regarding the veteran's 
medical treatment; the RO sent VA Forms 21-4142 
(Authorization and Consent to Release Information to VA) for 
this purpose.  Thus, the appellant has been advised which 
portion of evidence is to be provided by her and which 
portion VA will attempt to obtain in accordance with 
38 U.S.C.A. § 5103(a).  These documents show that the 
appellant was notified of the evidence needed to substantiate 
her claim and the avenues through which she might obtain such 
evidence, and of the allocation of responsibilities between 
herself and VA in obtaining such evidence.  See Quartuccio, 
16 Vet. App. at 183; Pelegrini, supra. 

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  In December 1999, VA afforded the 
appellant a medical etiology opinion.  The Board notes that 
accrued benefits cases are based on the evidence of record at 
the time of the veteran's death, so there is no duty to 
assist by creating or obtaining additional evidence.  There 
is no further duty to provide an examination or medical 
opinion.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  In May 2002, the Board remanded these issues to 
the RO for additional development that included requesting 
the appellant to identify the veteran's health care 
providers, sign and return release forms for health care 
providers identified, to request specified medical treatment 
records, and to readjudicate the appellant's claims under the 
version of 38 U.S.C.A. § 1151 that became effective on 
October 1, 1997.  As the appellant did not return the release 
forms as requested, no additional development was possible.  
VA is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2).  
Accordingly, the Board finds that no further notice to the 
appellant or assistance in acquiring additional evidence is 
required by the new statute and regulations.

In Pelegrini, supra, the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, the original RO 
decision that is the subject of this appeal was entered in 
February 2000, before the enactment of VCAA.  Obviously, VA 
could not have informed the appellant of law that did not yet 
exist.  Moreover, as noted above, VCAA provisions were 
subsequently considered and complied with.  There is no 
indication that there is additional evidence to obtain; and 
there has been a complete review of all the evidence of 
record.  The Board finds that there is no prejudice to the 
appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  In the present case, regarding both 
issues on appeal, a substantially complete application was 
received in October 1999.  Thereafter, in a rating decision 
dated in February 2000, the claim was denied.  Only after 
that rating action was promulgated did the AOJ, in October 
2002, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in her possession that pertains to the claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant").  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2) (West 2002); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error"). 

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in October 2002 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claims.  The July 2001 statement of the 
case provided the appellant with the VCAA regulations.  In a 
letter informing the appellant that her appeal had been 
certified to the Board, the RO informed her that she could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in this case, whichever came first.  

As noted above, all the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, supra; 
Sutton, supra; see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Moreover, in a 
recent opinion, VA General Counsel held that the Court of 
Appeals for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his  
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled to 
the extent possible.  No additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and her procedural 
rights have not been abridged.  Bernard, supra.

II.  Compensation under 38 U.S.C.A. § 1151 for Accrued 
Benefits

The law as it applies to this appeal provides that periodic 
monetary benefits authorized under laws administered by VA to 
which a payee was entitled at the payee's death under 
existing ratings or decisions, or those based on evidence in 
the file at the date of death and due to the payee but unpaid 
for a period not to exceed two years prior to the last date 
of entitlement will, upon the death of the payee, be paid to 
the payee's spouse.  38 U.S.C.A. § 5121(a) (West 2002).  In 
order for a claimant to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 
5121(a) (West 2002); see also Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998). 

At the outset, the Board acknowledges that there has been a 
significant statutory change regarding the payment of 
benefits accrued and unpaid at the time of a veteran's death.  
In this regard, 38 U.S.C. § 5121(a) has been amended by 
repealing the 2-year limit on accrued benefits such that a 
veteran's survivor may receive the full amount of the award 
for accrued benefits.  Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  However, 
Congress specifically stated that this provision applies to 
deaths occurring on or after the date of enactment of the 
Act, or December 16, 2003.  In this case, because the 
veteran's death predates that date, this recent statutory 
amendment is not applicable to the instant appeal.

During his lifetime, in March 1999 the veteran filed a claim 
for compensation under the provisions of 38 U.S.C.A. § 1151.  
At the time of his death in September 1999, the veteran had a 
claim pending for compensation under the provisions of 
38 U.S.C.A. § 1151 for hepatocellular carcinoma, cirrhosis of 
the liver, and chronic hepatitis C, claimed as having 
resulted from VA medical treatment.  The appellant is the 
veteran's surviving spouse.  She claims entitlement to 
disability compensation for hepatocellular carcinoma, 
cirrhosis of the liver, and hepatitis C, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for accrued benefits 
purposes.  

Because the appellant's claims were filed on or after October 
1, 1997, the version of 38 U.S.C.A. § 1151 in effect prior to 
October 1, 1997 (requiring only that additional disability be 
"the result of" VA hospital care, medical or surgical 
treatment, or examination) is not applicable.  The version of 
38 U.S.C.A. § 1151 that became effective October 1, 1997 is 
the applicable statute in this case.  The new law requires 
that the claimed additional disability be "caused by" VA 
hospital care, medical or surgical treatment, or examination, 
and further adds a "proximate cause" requirement that the 
additional disability be caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability be an event which was not reasonably foreseeable.  
Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in 
relevant part as follows:

(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and (1) the disability 
or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was 
(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or 
(B) an event not reasonably foreseeable.

In this case, the evidence of record reflects that the 
veteran sustained a comminuted fracture of the left tibia in 
September 1984 in a motor vehicle accident.  He was initially 
treated for the leg injury at a private medical facility, 
Florida Keys Hospital.  Records associated with the claims 
file indicate that the veteran was hospitalized 
intermittently; underwent multiple operations at Florida Keys 
Hospital, including open reduction and internal fixation of 
comminuted fracture of the left tibia using two plates; 
infection of the left leg with non-union of the proximal 
tibia; and removal of the two plates in two separate 
procedures.  This occurred prior to the veteran being 
transferred to Bay Pines VA Medical Center in August 1985.  

The Board has considered all the lay and medical evidence of 
record, whether or not specifically mentioned in this 
decision.  Hospitalization and treatment records from the Bay 
Pines VA Medical Center show that the veteran was evaluated 
and treated on numerous occasions from 1985 to 1988 for a 
left tibia disorder.  The veteran was hospitalized at VA in 
August 1985 because of infection from a prior fracture of the 
left tibia that had been treated at a non-VA facility and 
subsequently became infected.  Treatment at a VA hospital 
from August to September 1985 for this pre-existing fracture, 
internal fixation, and infection included debridement of the 
left tibia.  The history during subsequent VA hospitalization 
in March 1987 noted that, prior to coming to VA, the veteran 
had unsuccessfully undergone a number of procedures in an 
attempt to save the left leg, which became infected with non-
union of the proximal tibia, and required debridement of the 
left tibia by VA.  VA medical and surgical treatment from 
1985 to 1988 included debridement, a segmental fibulectomy of 
the left lower leg to realign the leg and correct the bow in, 
and extensive debridement of the fracture site, followed by 
Papineau's procedures. 

A January 1999 VA treatment entry reflects the veteran's 
history of a motor vehicle accident with fracture of the left 
leg, complicated with osteomyelitis, and that he received 
blood transfusions at that time (more than 12 years prior to 
January 1999).   

The Certificate of Death reflects that the veteran died in 
September 1999; the immediate cause of death was 
hepatocellular carcinoma with approximate onset in January 
1999, that was due to cirrhosis of the liver, that was due do 
chronic hepatitis C.  The Certificate of Death reflects the 
physician's opinion that the approximate interval between the 
onset of chronic hepatitis C and death was 16 years.  In a 
subsequent letter dated in October 1999, the physician who 
certified the veteran's death wrote that, based on 
information received from the veteran's surviving spouse that 
the veteran's left tibia fracture occurred in October 1984, 
and that the blood transfusions occurred in early 1985, the 
approximate interval between the onset of chronic hepatitis C 
and death should instead be 14 years.  

A VA medical opinion dated in December 1999 reflects that the 
physician reviewed the claims file and offered various 
medical etiology opinions.  The VA physician assumed that the 
veteran had blood transfusion in the 1980s.  The VA physician 
opined that it was most likely that the veteran's 
hepatocellular carcinoma due to cirrhosis of the liver was 
due to chronic hepatitis C infection; it was impossible to 
state what the source of the hepatitis C was; and that an 
opinion as to whether blood transfusions in the 1980s could 
have been contaminated by hepatitis C would require resort to 
speculation.  The VA physician summarized that it was 
"impossible to state or even give a likely opinion whether 
hepatitis C was contracted during blood transfusions 
administered" by VA.

After a review of the evidence of record, the Board finds 
that the veteran's hepatitis C, cirrhosis of the liver, and 
hepatocellular carcinoma were not actually caused by VA 
hospitalization or medical or surgical treatment.  On the 
question of whether the veteran's hepatitis C, cirrhosis of 
the liver, or hepatocellular carcinoma was actually caused or 
aggravated by VA hospitalization or medical or surgical 
treatment, the weight of the competent medical evidence of 
record does not demonstrate that the veteran's hepatitis C, 
cirrhosis of the liver, or hepatocellular carcinoma was 
actually caused by VA hospitalization or medical or surgical 
treatment.  

On the question of when the veteran received blood 
transfusions, it is unclear from the evidence of record if 
the veteran received blood transfusions as part of private 
hospitalization or medical treatment prior to being 
transferred to VA in August 1985.  The evidence reflects that 
between 1984 and August 1985 the veteran underwent several 
surgeries at a private hospital before being transferred to 
VA in 1985.  The October 1999 letter from a private physician 
reflects the appellant's history of the veteran receiving 
blood transfusions in early 1985, which would predate VA 
hospitalization or medical or surgical treatment.  Similarly, 
the history noted in the VA hospitalization and medical 
treatment records beginning in August 1995 reflect a history 
of pre-existing left tibial fracture in a motor vehicle 
accident, and private medical treatment consisting of 
internal fixation, with subsequent infection and non-union of 
the proximal tibia.  The medical evidence of record does not 
record blood transfusions being given; the medical evidence 
does not indicate that any blood transfusions were given 
either during private hospitalization or medical or surgical 
treatment in 1984 and 1985, or as part of VA hospitalization 
or medical or surgical treatment from August 1985 to 1988.  

In order to assist the appellant, in May 2002, the Board 
remanded these issues to the RO for additional development 
that included requesting the appellant to identify the 
veteran's health care providers, sign and return release 
forms for health care providers identified, to request 
specified medical treatment records, and to readjudicate the 
appellant's claims under the version of 38 U.S.C.A. § 1151 
that became effective on October 1, 1997.  As the appellant 
did not return the release forms as requested, no additional 
development was possible. 

After a review of the evidence of record, the Board further 
finds that the veteran's hepatitis C, cirrhosis of the liver, 
and hepatocellular carcinoma were not proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination from August 1985 to 1988.  The medical 
evidence of record does not demonstrate carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination 
from August 1985 to 1988.

Likewise, in this case, the medical evidence of record does 
not demonstrate that the veteran's hepatitis C, cirrhosis of 
the liver, or hepatocellular carcinoma was proximately caused 
by an event, including blood transfusions, that was not 
reasonably foreseeable.  

Neither the veteran during his lifetime, nor the appellant in 
the current claim, alleges that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or that hepatitis C was proximately caused by an event that 
was not reasonably foreseeable.  Even assuming, arguendo, 
that the veteran or appellant had alleged such fault, there 
would still be required probative medical nexus evidence of 
record to demonstrate that the additional disability was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or that the additional 
disability was proximately caused by an event that was not 
reasonably foreseeable.

While the appellant is competent to testify as to any 
symptomatology she observed the veteran experience at any 
time, it is the province of health care professionals to 
enter conclusions which require medical opinions, such as an 
opinion as to the etiology of a current disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995). 

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151, for hepatocellular carcinoma, cirrhosis of 
the liver, and hepatitis C, for accrued benefits purposes, 
have not been met.  For these reasons, the Board finds that 
the criteria for entitlement to compensation under 38 
U.S.C.A. § 1151, for hepatocellular carcinoma, cirrhosis of 
the liver, and hepatitis C, for accrued benefits purposes, 
have not been met.  38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 
5107, 5121; 
38 C.F.R. §§ 3.102, 3.159, 3.1000. 

III.  DIC under 38 U.S.C.A. § 1151

The appellant also claims entitlement to DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151.  She 
contends that the veteran's fatal cancer of the liver, 
cirrhosis of the liver, and hepatitis C were caused by blood 
transfusions the veteran received at the Bay Pines VA Medical 
Center between 1985 and 1988.  

As the analysis above reflects, the competent medical 
evidence of record does not demonstrate that the veteran's 
hepatitis C, cirrhosis of the liver, or hepatocellular 
carcinoma was actually caused by VA hospitalization or 
medical or surgical treatment, or was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or that it was proximately caused by an event not reasonably 
foreseeable.  For these reasons, the Board finds that the 
criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151, for the death of the veteran as caused by 
VA hospitalization or medical or surgical treatment between 
1985 and 1988, have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  

The Board has considered the doctrine of affording the 
appellant the benefit of any existing doubt with regard to 
the issues on appeal; however, as the preponderance of the 
evidence is against the appellant's claims, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of either of 
these issues on that basis.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102. 


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151, for 
hepatocellular carcinoma, cirrhosis of the liver, and 
hepatitis C, for accrued benefits purposes, is denied.

DIC under the provisions of 38 U.S.C.A. § 1151 for the death 
of the veteran as caused by VA hospitalization or medical or 
surgical treatment between 1985 and 1988 is denied. 


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



